DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 4/26/2022 is acknowledged.  The traversal is on the grounds that one of ordinary skill in the art would not look to Pfrang to reduce friction between two portions of an inner surface of a rolling diaphragm syringe.  This is not found to be persuasive because Pfrang is from the same field of endeavor and teaches a clear benefit to having a surface texturization feature between a sidewall and a surface contacting the sidewall. Applicant argues there is no disclosure on the high coefficient of friction observed between two parallel portions of an inner surface of a rolling diaphragm syringe. Although Pfrang may not specifically reference a rolling diaphragm syringe, Pfrang does contemplate that friction occurs between two surfaces that move against one another within a syringe (which occurs in a rolling diaphragm syringe). Applicant argues that there is no indication in Pfrang that such features would be beneficial such as where the two parallel portions are made of the same polymeric material. Examiner respectfully disagrees as Pfrang makes clear it is beneficial to include a surface texturization to reduce friction between surfaces which move closely relative to one within a syringe regardless of the material of the surfaces. Applicant argues “the observed reduction in coefficient of friction in the present claims reduces overall motor strain for the fluid injector and also reduces high-pitched audible squealing during sliding of the inner surfaces across each other”. Examiner notes these benefits are not currently claimed. Furthermore the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Additionally Applicant argues that the presented arguments, which amount to an asserted obviousness rejection under 35 U.S.C. 103 is not proper in the format of the present Restriction Requirement. Examiner respectfully disagrees. The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371 (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a) (independent and distinct analysis). Since this application was submitted under 35 U.S.C. 371, a unity of invention analysis was used. Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art. In this case prior art was taken into consideration and it was established that the technical feature was known, therefore there is lack of unity a posteriori.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-19 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2021 and 10/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because the key of figure 26A, 26B, and 26C are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
Line 2 recites “the piston”. There is insufficient antecedent basis for “the piston”. Examiner suggests replacing “the piston” with “a piston”.
Line 3 recites “the proximal end”. There is insufficient antecedent basis for “the proximal end”. Examiner suggests replacing “the proximal end” with “a proximal end”.
Line 3 recites “the distal end”. There is insufficient antecedent basis for “the distal end”. Examiner suggests replacing “the distal end” with “a distal end”.
Line 3-4 recites “the flexible sidewall”. Examiner suggests replacing “the flexible sidewall” with “the sidewall that is flexible” in order to keep terminology consistent and clear. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 objected to because of the following informalities:   
Line 5 recites “the proximal end wall”. Line 3 recites “a closed proximal end wall”. Examiner suggests replacing “the proximal end wall” of line 5 with “the closed proximal end wall” in order to keep claim terminology clear and consistent. Appropriate correction is required. 
Line 6-7 recites “the outer surface of the flexible sidewall”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the outer surface of the flexible sidewall” with “an outer surface of the flexible sidewall”.
Line 7-8 recites “the proximal end”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the proximal end” with “a proximal end”.
Claim 4 objected to because of the following informalities:   
Line 2 recites “contacting portions”. As antecedent basis is already provided for the contacting portions in claim 3, which claim 4 depends on, Examiner suggests replacing “contacting portions” in claim 4 with “the contacting portions”. 
Claim 5 objected to because of the following informalities:   
Line 4 recites “the inner surface”. Examiner suggests amending line 4 for clarity purposes to recite “the inner surface of the flexible sidewall” as other structures in the claim would have inner surfaces. 
Line 5 recites “the inner surface”. Examiner suggests amending line 5 for clarity purposes to recite “the inner surface of the flexible sidewall” as other structures in the claim would have inner surfaces.
Line 6 recites “the sidewall”. Examiner suggests amending line 6 for clarity purposes to recite “the flexible sidewall” as the sidewall is referred to as the flexible sidewall in all other instances. 
Claim 7 objected to because of the following informalities:   
Line 2 recites “the inner surface”. Examiner suggests amending line 2 for clarity purposes to recite “the inner surface of the flexible sidewall” as other structures in the claim would have inner surfaces. 
Claim 12 objected to because of the following informalities:   
Line 3 recites “the at least partially rolled rolling diaphragm syringe”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the at least partially rolled rolling diaphragm syringe” with “the rolling diaphragm syringe that is at least partially rolled”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10,
Line 1-2 recites “wherein the plurality of longitudinal ribs have different heights along a length of a longitudinal axis of the rib”. It is unclear what is meant by this limitation and how multiple ribs can have different heights along a length of a longitudinal axis of a single rib. Additionally there is insufficient antecedent basis for the term “the rib”. Appropriate correction is required. Examiner suggests replacing “wherein the plurality of longitudinal ribs have different heights along a length of a longitudinal axis of the rib” with “wherein the plurality of longitudinal ribs are different heights” if intending to claim the ribs are different heights from one another. For examination purposes Examiner construes “wherein the plurality of longitudinal ribs have different heights along a length of a longitudinal axis of the rib” to be “wherein the plurality of longitudinal ribs are different heights”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (WO2016172467) further in view of Pfrang (U.S. PG publication 20170340825).
In regard to claim 1,
Berry discloses a rolling diaphragm syringe (figure 2, item 112) for receiving a medical fluid therein (paragraph [0057]), the rolling diaphragm syringe comprising: 
a closed proximal end wall (figure 2, item 136; paragraph [0063])) for releasably engaging a piston (figure 2, item 138) of a fluid injector (paragraph [0063]); 
a distal end (figure 2, item 130) having a neck (see figure 2 item 140) and a fluid outlet (figure 2, item 142); 
a flexible sidewall (figure 2, item 134; paragraph [0063]) extending between the proximal end wall and the distal end (see figure 2), wherein the flexible sidewall rolls upon itself when acted upon by the piston (see position on the left side of figure 2; paragraph [0065]) such that the outer surface of the flexible sidewall rolls in a radially inward direction as the piston is advanced from the proximal end to the distal end (see position on the left side of figure 2; paragraph [0065]) and unrolls in a radially outward direction as the piston is retracted from the distal end to the proximal end (paragraph [0065]);
and at least one surface texturization feature on at least a portion of the flexible sidewall (paragraph [0063]: the sidewall may have one or more ribs provided thereon to facilitate the rollover during an injection procedure. In some aspects, the sidewall 134 and/or the end wall 136 may have a textured surface, or a combination of a smooth surface and a textured surface).
Berry is silent as to the exact location of the at least one surface texturization feature on at least a portion of the flexible sidewall and therefore fails to disclose at least one surface texturization feature on at least a portion of an inner surface of the flexible sidewall.
Pfrang teaches at least one surface texturization feature (figure 2, item 6) on at least a portion of an inner surface (figure 2, item 8) of the sidewall (figure 2, item 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the at least one surface texturization feature of Berry to be on at least a portion of an inner surface and to modify the size/shape of the at least one surface texturization feature of Berry to therefore function to reduce friction, as taught by Pfrang, for the purpose of reducing friction between surfaces (paragraph [0009] of Pfrang). Examiner notes Berry mentions the ribs are used for facilitating the rollover in paragraph [0063] of Berry. Reducing friction would serve to facilitate the rollover since the sidewall could rollover easier with reduced friction.
In regard to claim 2,
Berry in view of Pfrang teaches the rolling diaphragm syringe of claim 1, wherein the rolling diaphragm syringe is made from a medical grade polyethylene terephthalate (PET) (paragraph [0066] of Berry).
In regard to claim 3,
Berry in view of Pfrang teaches the rolling diaphragm syringe of claim 1, wherein the at least one surface texturization feature reduces a coefficient of friction (µ) between contacting portions of the inner surface of the flexible sidewall as it is rolled or unrolled (see analysis of claim 1 above wherein as modified the at least one surface texturization feature reduces a coefficient of friction (µ) between contacting portions of the inner surface of the flexible sidewall as it is rolled or unrolled; see paragraph [0009] and [0037] of Pfrang).
In regard to claim 4,
Berry in view of Pfrang teaches the rolling diaphragm syringe of claim 3.
Berry in view of Pfrang teaches wherein friction is reduced between contacting portions of the inner surface of the flexible sidewall having the at least one surface texturization feature as the flexible sidewall is rolled or unrolled, but fails to specifically disclose wherein the coefficient of friction (µ) between contacting portions of the inner surface of the flexible sidewall having the at least one surface texturization feature as the flexible sidewall is rolled or unrolled ranges from 0.10 to 2.30. However it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Berry in view of Pfrang to include wherein the coefficient of friction (µ) between contacting portions of the inner surface of the flexible sidewall having the at least one surface texturization feature as the flexible sidewall is rolled or unrolled ranges from 0.10 to 2.30, as taught by Pfrang, as Pfrang teaches the shape of the at least one surface texturization influences the friction reduction (paragraph [0008] of Pfrang, see also figure 5-15 where different shapes are employed) and further that the coefficient of friction (µ) between contacting portions of the inner surface of the flexible sidewall having the at least one surface texturization feature as the flexible sidewall is rolled or unrolled ranges from 0.10 to 2.30 as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
In regard to claim 5,
Berry in view of Pfrang teaches the rolling diaphragm syringe of claim 1, wherein the at least one surface texturization feature is selected from the group consisting of a plurality of uniform or non-uniform longitudinal ribs, a plurality of uniform or non-uniform ribs having a spiral configuration around a circumference of the inner surface, a plurality of ribs having a non- uniform pattern on the inner surface, a plurality of flat surfaces, a uniform or non-uniform roughened surface, a plurality of particulates or beads embedded in the sidewall, and any combinations thereof (longitudinal ribs; see paragraph [0063] of Berry and figure 2 of Pfrang).
In regard to claim 6,
Berry in view of Pfrang teaches the rolling diaphragm syringe of claim 1, wherein the at least one surface texturization feature comprises a plurality of longitudinal ribs (see paragraph [0063] of Berry and figure 2 of Pfrang).
In regard to claim 7,
Berry in view of Pfrang teaches the rolling diaphragm syringe of claim 6, 
Berry is silent as to wherein the plurality of longitudinal ribs are uniformly or non-uniformly arranged circumferentially around the inner surface.
Pfrang teaches wherein the plurality of longitudinal ribs are uniformly or non-uniformly arranged circumferentially around the inner surface (see figure 5 of Pfrang, linear shaped elevations; see paragraph [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Berry in view of Pfrang to include wherein the plurality of longitudinal ribs are uniformly or non-uniformly arranged circumferentially around the inner surface, as taught by Pfrang, for the purpose of employing a suitable design to reduce friction (paragraph [0016] and [0009] of Pfrang) and since Pfrang supports that the plurality of longitudinal ribs can be equivalently uniformly or non-uniformly arranged circumferentially around the inner surface to reduce friction as disclosed in paragraph [0016] of Pfrang.
In regard to claim 8,
Berry in view of Pfrang teaches the rolling diaphragm syringe of claim 6.
Berry is silent as to wherein the plurality of longitudinal ribs extend partially from the proximal end to the distal end.
Pfrang teaches wherein the plurality of longitudinal ribs extend partially from the proximal end to the distal end (see figure 5, item 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Berry in view of Pfrang to include wherein the plurality of longitudinal ribs extend partially from the proximal end to the distal end, as taught by Pfrang, for the purpose of employing a suitable design to reduce friction (paragraph [0016] and [0009] of Pfrang) and since Pfrang supports that the substitution of ribs that partially from the proximal end to the distal end would be a simple substitution that would yield the same predictable result of reducing friction. 
In regard to claim 9,
Berry in view of Pfrang teaches the rolling diaphragm syringe of claim 6.
Berry is silent as to wherein at least a portion of the plurality of longitudinal ribs extend for different lengths and at different regions along a longitudinal axis of the rolling diaphragm syringe.
Pfrang teaches wherein at least a portion of the plurality of longitudinal ribs extend for different lengths and at different regions along a longitudinal axis of the rolling diaphragm syringe (see figure 15, paragraph [0018], and paragraph [0045]; Examiner notes as supported by paragraph [0015] the structure is an elevation i.e. a rib).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Berry in view of Pfrang to substitute the ribs of Berry in view of Pfrang for the ribs of figure 15 of Pfrang, as taught by Pfrang, because the substitution is a simple substitution that would yield the same predictable result of reducing friction (paragraph [0008] of Pfrang). Furthermore Berry discloses modifications can be made (see paragraph [0092] of Berry).
In regard to claim 10,
Berry in view of Pfrang teaches the rolling diaphragm syringe of claim 6.
Berry is silent as to wherein the plurality of longitudinal ribs have different heights along a length of a longitudinal axis of the rib.
Pfrang teaches wherein the plurality of longitudinal ribs have different heights along a length of a longitudinal axis of the rib (paragraph [0019], see 112 rejection above for claim interpretation).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Berry in view of Pfrang to include wherein the plurality of longitudinal ribs have different heights along a length of a longitudinal axis of the rib, as taught by Pfrang, for the purpose of employing a suitable design to reduce friction (paragraph [0016] and [0009] of Pfrang) and since Pfrang supports that the plurality of longitudinal ribs can be equivalently the same height or different heights (see paragraph [0019] of Pfrang).
In regard to claim 12,
Berry in view of Pfrang teaches the rolling diaphragm syringe of claim 1, wherein the at least one surface texturization feature maintains a fluid pathway between substantially parallel inner surfaces of the at least partially rolled rolling diaphragm syringe to allow air to escape from between the substantially parallel inner surfaces during a rolling or an unrolling process (see analysis of claim 1. Due to the shape/structure of the at least one surface texturization feature, a fluid pathway is maintained between substantially parallel inner surfaces of the at least partially rolled rolling diaphragm syringe to allow air to escape from between the substantially parallel inner surfaces during a rolling or an unrolling process).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                          

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783